DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 08/05/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

Claim 1-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Fuchss et al. (US 9000153) in view of Shu et al. (US Patent Pub. 20160038496).  Claims 3-5 are cancelled.  This rejection is maintained.
Rejection

Fuchss et al. disclose the compound of instant claim 1, for use in a method for treating cancer in combination with radiotherapy and/ or an anticancer agent (Abstract and column 67, compound 36).  Fuchss et al. disclose the compound can be formulated into oral tablets, capsules, powders, granules, dispersions or suspensions and contain pharmaceutically tolerated additives such as filler, binders, lubricants, solvents and adjusters (column 30, lines 38-42 and 52-55).  Fuchss et al. disclose the pharmaceutical composition may also be in the form of a solid composition in the lyophilized state 
Fuchss et al. differs from the instant claims insofar as they do not disclose a polymeric matrix or a method of preparation.   

Shu et al. discloses a general method of forming polymer matrix comprising spray drying the compound and dispersing in a polymer, such as cellulose acetate phthalate and hydroxypropyl methylcellulose acetate succinate ([0131]).  Shu et al. disclose combination cancer treatments including treating with a protein kinase inhibitors ([0458]).  Shu et al. disclose a method of forming a tablet comprising a composite, and blending with lactose, microcrystalline cellulose, croscarmellose, silicon dioxide and magnesium stearate.  Roller compacting the blended mixture and compressing into tablets; wherein the formulation comprises 14% lactose, 6% croscarmellose sodium, 0.5%  magnesium stearate and 1% colloidal silicon dioxide (Example 6 and TABLE 5). 
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have used known formulations, such as polymeric matrix and solid dispersions to form tablets and capsules, commonly used in the field.

Arguments

Applicant’s Arguments
Applicant argues Fuchss et al. provides no suggestion or guidance on how to prepare a suitable pharmaceutical preparation of the compound.  Applicant argues Shu et al. is directed to a very specific compound and they and Fuchss et al. provide no suggestion or guidance on how to prepare a suitable 
  
Examiner’s Response
Fuchss et al. discloses the claimed compound for use in a method for treating cancer in combination with radiotherapy, chemotherapy and/ or an anticancer agent (Abstract, column 35, line 45 and column 67, compound 36).  Fuchss et al. disclose the treatment of chronic lymphatic leukemia (column 33, line, 40).  Shu et al. teaches combination treatment for treating cancer such as chronic lymphatic leukemia ([0070]).  Shu et al. teaches the pharmaceutical combination as both active agents are both administered to a patient simultaneously in the form of a single entity or dosage ([0104]).  Therefore, the one of ordinary skill would have been motivated to have combined the compounds of Fuchss and Shu to formulate a medicament, since they both teach combination therapy to treating chronic lymphatic leukemia.  Furthermore, the methods of forming said pharmaceuticals as taught by Shu would meet the claimed limitations.  Shu et al. teaches forming lyophilized powder and forming microencapsulated particles ([0174] and [0399]).  In regard to new claim 25 and 26, Shu et al. disclose the polymer matrix comprises about 20% active agents dispersed into the polymer matrix ([0018]).  It would have been obvious to one of ordinary skill to have varied the size of the microencapsulated particles.  Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Furthermore, each of the references teaches said combination.  Therefore, the combination of Fuchss and Shu meets the limitation of the instant claims.
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612